PER CURIAM:
This post-Almeida-Sanchez1 case involving the Hebbronville Chekar device *1175is reversed pursuant to the United States Supreme Court decisions in United States v. Ortiz, 1975, 422 U.S. 891, 95 S.Ct. 2585, 45 L.Ed.2d 623; and United States v. Brignoni-Ponce, 1975, 422 U.S. 873, 95 S.Ct. 2574, 45 L.Ed.2d 607.
We have summarily reversed a series of cases involving use of Chekar devices, including U. S. v. Thompson, 390 F.Supp. 337 (S.D.Tex., 1974), rev’d sub nom., U. S. v. Johnston, Aug. 5, 1975 (unpublished opinion), in which the District Court, fully analyzing the Chekar operation on Highway 1017 near Hebbronville, Texas, had considered it was a permanent checkpoint.
Reversed.

. Almeida-Sanchez v. United States, 1973, 413 U.S. 266, 93 S.Ct. 2535, 37 L.Ed.2d 596.